DETAILED ACTION
This action is in response to the Applicant Response filed 15 August 2022 for application 16/296,380 filed 08 March 2019.
Claims 1, 11, 13 are currently amended.
Claim 4 is cancelled.
Claims 1-3, 5-15 are pending.
Claims 1-3, 5-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections of claims 1-13, 5-15 have been fully considered and, in light of the amendments to the claims, are persuasive. The previous 35 U.S.C. 112(a) rejections of claims 1-13, 5-15 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 1-13, 5-15 have been fully considered and, in light of the amendments to the claims, are persuasive. The previous 35 U.S.C. 112(b) rejections of claims 1-13, 5-15 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-3, 5-15 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references do not teach, for independent claim 1 (and similarly claims 11 and 13),  the following:
… comparing, by the server, the aggregated group updates and identifying suspicious aggregated group updates by deterministically directly comparing each aggregated group update             
                
                    
                        A
                        U
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        A
                        U
                    
                    
                        g
                    
                
            
         with the other group updates             
                
                    
                        A
                        U
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        A
                        U
                    
                    
                        g
                    
                
            
         for the round             
                r
            
         …
Specifically, applicant argues that Fung teaches comparing each update from a given iteration with historical updates of previous iterations of the respective client providing the update but fails to teach comparing the update to the other updates from other clients for the given iteration. While Examiner agrees that Fung teaches comparing the updates to historical updates (Fung section 5), Examiner respectfully disagrees that Fung does not teach comparing each update to the other updates for the given iteration. Fung teaches using the Multi-Krum method which compares each update to the mean update, i.e., the other group updates, for the round using a Euclidean distance function and removes a given number of updates (Fung, section 4). This comparison is a direct comparison of each update with the group of updates and therefore, does, in fact, teach comparing, by the server, the aggregated group updates and identifying suspicious aggregated group updates by deterministically directly comparing each aggregated group update             
                
                    
                        A
                        U
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        A
                        U
                    
                    
                        g
                    
                
            
         with the other group updates             
                
                    
                        A
                        U
                    
                    
                        1
                    
                
                ,
                 
                …
                ,
                 
                
                    
                        A
                        U
                    
                    
                        g
                    
                
            
         for the round             
                r
            
        .
Applicant’s arguments with respect to claims 2, 12, 14 have been considered but are moot because the arguments do not rely on any reference applied in the prior or current rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Bonawitz in view of Fung. For similar reasons, claims 11, 13 are also rejected as unpatentable over Bonawitz in view of Fung. Additionally, the rejections of claims 1, 11, 13 apply to all dependent claims which are dependent on claims 1, 11, 13, including claims 2-3, 5-7, 9-10, 12, 14-15 which are also unpatentable over Bonawitz in view of Fung; and claim 8 which is unpatentable over Bonawitz in view of Fung and further in view of Bhowmick.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz et al. (Practical Secure Aggregation for Privacy-Preserving Machine Learning, hereinafter referred to as "Bonawitz") in view of Fung et al. (Mitigating Sybils in Federated Learning Poisoning, hereinafter referred to as "Fung").

Regarding claim 1 (Currently Amended), Bonawitz teaches a method for performing federated learning, comprising: 
initializing, by a server, a global model                         
                            
                                
                                    G
                                
                                
                                    0
                                
                            
                        
                     (Bonawitz, Appendix B – teaches iterative training for updating parameters of a global model for each time step, including time step 0); 
sharing, by the server,                         
                            
                                
                                    G
                                
                                
                                    0
                                
                            
                        
                     with a plurality of participants                         
                            (
                            N
                            )
                        
                     (Bonawitz, Appendix B – teaches federated learning where the model parameters are aggregated on a central server and sent to users; see also Bonawitz section 2) using a secure communications channel (Bonawitz, section 3- teaches secure communication methods; Bonawitz, section 5 – teaches secure communications between server and users); 
selecting, by the server,                         
                            n
                        
                     out of                         
                            N
                        
                     participants, according to filtering criteria, to contribute training for a round                         
                            r
                        
                     (Bonawitz, section 2, Appendix B – teaches randomly selecting a subset of users for each iteration of training); 
partitioning, by the server, the selected participants                         
                            n
                        
                     into                         
                            s
                        
                     groups (Bonawitz, Appendix A – teaches partitioning users into subgroups and calculating partial averages [updates] prior to sending updates to central server); 
informing, by the server, each participant about the other participants belonging to the same group (Bonawitz, section 3- teaches allowing communication between clients and the server informing clients of others in a group; Bonawitz, Appendix A – teaches partitioning users into subgroups and calculating partial averages [updates] prior to sending updates to central server [It would be obvious that to combine individual updates into a group update, the local users must know with whom to combine local results]);
obtaining, by the server, aggregated group updates                         
                            
                                
                                    A
                                    U
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                    U
                                
                                
                                    g
                                
                            
                        
                     from each group (Bonawitz, Appendix A – teaches partitioning users into subgroups and calculating partial averages [updates] prior to sending updates to central server) for the round                         
                            r
                        
                     (Bonawitz, Appendix B – teaches an iterative process of aggregating updates from users [current round r] and combining with global model from previous iteration to create new global model for the current iteration);  
combining, by the server, the aggregated group updates by assigning a weight to each group update                         
                            
                                
                                    A
                                    U
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                    U
                                
                                
                                    g
                                
                            
                        
                    , averaging the weighted group updates to obtain an aggregated update                         
                            
                                
                                    U
                                
                                
                                    f
                                    i
                                    n
                                    a
                                    l
                                
                            
                        
                     and adding the aggregated update to a previous parameter vector (Bonawitz, Appendix B – teaches combining updates by adding a weighted average of the aggregated updates [aggregated update] to the parameters [parameter vector] of the model from the previous iteration to generate new parameters for the model of the current iteration), ...;
deriving, by the server, a new global model                         
                            
                                
                                    G
                                
                                
                                    r
                                
                            
                        
                     from the previous model                         
                            
                                
                                    G
                                
                                
                                    r
                                    -
                                    1
                                
                            
                        
                     and the aggregated update                         
                            
                                
                                    U
                                
                                
                                    f
                                    i
                                    n
                                    a
                                    l
                                
                            
                        
                     (Bonawitz, Appendix A – teaches partitioning users into subgroups and calculating partial averages [updates] prior to sending updates to central server; Bonawitz, Appendix B – teaches aggregating updates from users and combining with global mode from previous iteration to create new global model for the current iteration); and 
sharing, by the server,                         
                            
                                
                                    G
                                
                                
                                    r
                                
                            
                        
                     with the plurality of participants (Bonawitz, Appendix B – teaches federated learning where the model parameters are aggregated on a central server and sent to users; see also Bonawitz section 2).
While Bonawitz teaches federated learning by combining group updates to create an updated global model, Bonawitz does not explicitly teach comparing, by the server, the aggregated group updates and identifying suspicious aggregated group updates based only on the round r using a machine learning algorithm; combining, by the server, the aggregated group updates by assigning a weight to each group update                         
                            
                                
                                    A
                                    U
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                    U
                                
                                
                                    g
                                
                            
                        
                    , averaging the weighted group updates to obtain a aggregated update                         
                            
                                
                                    u
                                
                                
                                    f
                                    i
                                    n
                                    a
                                    l
                                
                            
                        
                     and adding the aggregated update to a previous parameter vector, wherein the weight assigned to suspicious aggregated group updates is lower than the weight assigned to group updates that are not suspicious; excluding the updates identified as suspicious, to obtain an aggregated update                         
                            
                                
                                    U
                                
                                
                                    f
                                    i
                                    n
                                    a
                                    l
                                
                            
                        
                    .
Fung teaches 
comparing, by the server, the aggregated group updates and identifying suspicious aggregated group updates by deterministically directly comparing each aggregated group update                         
                            
                                
                                    A
                                    U
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                    U
                                
                                
                                    g
                                
                            
                        
                     with the other group updates                         
                            
                                
                                    A
                                    U
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                    U
                                
                                
                                    g
                                
                            
                        
                     (Fung, section 4 – teaches Multi-Krum method to compare each update to the mean update [the other group updates                         
                            
                                
                                    A
                                    U
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                    U
                                
                                
                                    g
                                
                            
                        
                    ] using a distance metric and remove a given number of updates as adversarial from the aggregated update prior to applying the aggregated update to the global model; see also Fung section 5 – teaches identifying suspicious updates using historical updates and update similarity among features in any given iteration) for the round                         
                            r
                        
                     (Fung, section 4 – teaches an iterative process and performing steps for each iteration [including round r]; see also section 5 – teaches that gradient updates are collected and aggregated in synchronous update rounds); 
combining, by the server, the aggregated group updates by assigning a weight to each group update                         
                            
                                
                                    A
                                    U
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    A
                                    U
                                
                                
                                    g
                                
                            
                        
                    , averaging the weighted group updates to obtain a aggregated update                         
                            
                                
                                    U
                                
                                
                                    f
                                    i
                                    n
                                    a
                                    l
                                
                            
                        
                     and adding the aggregated update to a previous parameter vector (Fung, section 4 – teaches Multi-Krum method to compare each update to the mean update using a distance metric and remove a given number of updates as adversarial from the aggregated update prior to applying the aggregated update to the global model [Removal of adversarial updates is interpreted as being assigned zero weight (see ¶0047 of instant application specification) while all other receive a weight of one and are averaged, aggregated and added to previously existing gradients]; see also Fung, section 7 – combining Multi-Krum method with FoolsGold method), wherein the weight assigned to suspicious aggregated group updates is lower than the weight assigned to group updates that are not suspicious (Fung, section 5 – teaches that the learning rate [weight] of each suspicious client [group] is reduced compared to the learning rate [weight] of non-suspicious clients [groups]; see also Fung, section 7 – combining Multi-Krum method with FoolsGold method).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bonawitz with the teachings of Fung in order to avoid the vulnerabilities of federated learning to sybil-based model poisoning by developing a method that does not bound the number of attackers, requires no auxiliary information and makes fewer assumptions about the clients and the data in the field of secure privacy-preserving federated learning (Fung, Abstract – “In this paper we first evaluate the vulnerability of federated learning to sybil-based poisoning attacks. We then describe FoolsGold, a novel defense to this problem that identifies poisoning sybils based on the diversity of client updates in the distributed learning process. Unlike prior work, our system does not bound the expected number of attackers, requires no auxiliary information outside of the learning process, and makes fewer assumptions about clients and their data.”).

Regarding claim 2 (Original), Bonawitz in view of Fung teaches all of the limitations of the method of claim 1 as noted above. Bonawitz further teaches 
wherein the aggregated group updates are obtained from a locally trained model                         
                            
                                
                                    L
                                
                                
                                    i
                                
                            
                        
                     using local training data by each participant (Bonawitz, section 2, Appendix A – teaches training a locally shared global model using local data to generate local updates which are aggregated by a central server to update a global model); 
relevant updates                         
                            
                                
                                    U
                                
                                
                                    i
                                
                            
                        
                     needed to obtain a local model                         
                            
                                
                                    L
                                
                                
                                    i
                                
                            
                        
                     from the previous global model                         
                            
                                
                                    G
                                
                                
                                    r
                                    -
                                    1
                                
                            
                        
                     are generated by each participant (Bonawitz, section 2, Appendix A – teaches training a locally shared global model using local data to generate local updates which are aggregated by a central server to update a global model); and 
all participants belonging to the same group                         
                            k
                            ∈
                            {
                            1
                            ,
                             
                            …
                            ,
                             
                            g
                            }
                        
                    , execute a secure aggregation protocol to combine all of their updates                         
                            
                                
                                    U
                                
                                
                                    1
                                
                                
                                    k
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    U
                                
                                
                                    s
                                
                                
                                    k
                                
                            
                        
                    , to obtain an aggregated group update                         
                            
                                
                                    A
                                    U
                                
                                
                                    k
                                
                            
                        
                     (Bonawitz, Appendix A – teaches partitioning users into subgroups and calculating partial averages [aggregated updates] for the group using privacy-preservation prior to sending updates to central server; see also Bonawitz section 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bonawitz and Fung for the same reasons as disclosed in claim 1 above.

Regarding claim 3 (Original), Bonawitz in view of Fung teaches all of the limitations of the method of claim 1 as noted above. Bonawitz further teaches 
locally training, by each participant, a model                         
                            
                                
                                    L
                                
                                
                                    i
                                
                            
                        
                     using local training data (Bonawitz, section 2, Appendix A – teaches training a locally shared global model using local data to generate local updates which are aggregated by a central server to update a global model); 
generating, by each participant, relevant updates                         
                            
                                
                                    U
                                
                                
                                    i
                                
                            
                        
                     needed to obtain a local model                         
                            
                                
                                    L
                                
                                
                                    i
                                
                            
                        
                     from the previous global model                         
                            
                                
                                    G
                                
                                
                                    r
                                    -
                                    1
                                
                            
                        
                     (Bonawitz, section 2, Appendix A – teaches training a locally shared global model using local data to generate local updates which are aggregated by a central server to update a global model); and 
running, by all participants belonging to the same group                         
                            k
                            ∈
                            {
                            1
                            ,
                             
                            …
                            ,
                             
                            g
                            }
                        
                    , a secure aggregation protocol to combine all of their updates                         
                            
                                
                                    U
                                
                                
                                    1
                                
                                
                                    k
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    U
                                
                                
                                    s
                                
                                
                                    k
                                
                            
                        
                    , to obtain an aggregated group update                         
                            
                                
                                    A
                                    U
                                
                                
                                    k
                                
                            
                        
                     (Bonawitz, Appendix A – teaches partitioning users into subgroups and calculating partial averages [aggregated updates] for the group using privacy-preservation prior to sending updates to central server; see also Bonawitz section 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bonawitz and Fung for the same reasons as disclosed in claim 1 above.

Regarding claim 5 (Original), Bonawitz in view of Fung teaches all of the limitations of the method of claim 1 as noted above. Bonawitz further teaches wherein the plurality of participants is greater than 10,000 (Bonawitz, Appendix B – teaches that for each update iteration, the subset of users is 104 where total users is 107).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bonawitz and Fung for the same reasons as disclosed in claim 1 above.

Regarding claim 6 (Original), Bonawitz in view of Fung teaches all of the limitations of the method of claim 1 as noted above. Bonawitz further teaches wherein the secure communications channel is a pairwise secure channel (Bonawitz, section 3.2 – teaches Key Agreement secure communications).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bonawitz and Fung for the same reasons as disclosed in claim 1 above.

Regarding claim 7 (Original), Bonawitz in view of Fung teaches all of the limitations of the method of claim 1 as noted above. Bonawitz further teaches wherein all communication between the server and a participant is authenticated and confidential (Bonawitz, section 5 – teaches that the server communicates with users through secure (private and authenticated) channels).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bonawitz and Fung for the same reasons as disclosed in claim 1 above.

Regarding claim 9 (Original), Bonawitz in view of Fung teaches all of the limitations of the method of claim 1 as noted above. Fung further teaches wherein identifying suspicious aggregated group updates is performed deterministically (Fung, section 4 – teaches Multi-Krum method to compare each update to the mean update using a distance metric and remove a given number of updates as adversarial from the aggregated update prior to applying the aggregated update to the global model).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bonawitz and Fung in order to deterministically identify suspicious aggregated group updates because it is advantageous to check all values in order to find suspicious values so as to prevent misclassifications due to poisoning attacks (Fung, sections 3-4).

Regarding claim 10 (Original), Bonawitz in view of Fung teaches all of the limitations of the method of claim 1 as noted above. Bonawitz further teaches aggregating the received updates by averaging all contributions (Bonawitz, Appendix B – teaches that the aggregation is a weighted average of the contributions of the users).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bonawitz and Fung for the same reasons as disclosed in claim 1 above.

Regarding claim 11 (Currently Amended), it is the server embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Bonawitz further teaches the following additional limitations:
a server comprising one or more processors which, alone or in combination, are configured to provide for performance of the following steps (Bonawitz, section 2 – teaches a server mediated network; Bonawitz, section 7.3 – teaches CPU and memory for implementing system) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bonawitz and Fung for the same reasons as disclosed in claim 1 above.

Regarding claim 12 (Original), the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Bonawitz in view of Fung for the reasons set forth in the rejection of claim 2.

Regarding claim 13 (Currently Amended), it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Bonawitz further teaches the following additional limitations:
a non-transitory computer readable medium storing instructions that when executed by a processor cause the following steps to be performed (Bonawitz, section 2 – teaches a server mediated network; Bonawitz, section 7.3 – teaches CPU and memory for implementing system) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bonawitz and Fung for the same reasons as disclosed in claim 1 above.

Regarding claim 14 (Original), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Bonawitz in view of Fung for the reasons set forth in the rejection of claim 2.

Regarding claim 15 (Original), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Bonawitz in view of Fung for the reasons set forth in the rejection of claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bonawitz in view of Fung and further in view of Bhowmick et al. (US 2021/0166157 A1 – Private Federated Learning with Protection against Reconstruction, herein after referred to as “Bhowmick”).

Regarding claim 8 (Original), Bonawitz in view of Fung teaches all of the limitations of the method of claim 1 as noted above. However, Bonawitz in view of Fung does not explicitly teach wherein the s groups contain differing numbers of participants.
Bhowmick teaches wherein the s groups contain differing numbers of participants (Bhowmick, ¶0032 – teaches device groups where the number of devices [participants] in each group can vary).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bonawitz in view of Fung with the teachings of Bhowmick in order to improve user experience by developing a model trained with a full dataset while preserving the privacy of the user’s data in the field of secure privacy-preserving federated learning (Bhowmick, ¶0004 – “Computing a shared model that leverages the full dataset would significantly outperform each of the individual models trained on its own dataset. Shared models can then be deployed to each device to benefit all users for a variety of tasks, which can improve the overall user experience. One way to compute a shared model in this distributed setting is to directly transmit data from each device to a central server where training can be done. However, the data on each device is sensitive by nature and transmitting user data to a centralized server can compromise the privacy of user data.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125